DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 12, 13, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wu Qin et al. literature reference titled “Theoretical study of oxidation-reduction reaction of Fe2O3 supported on MgO during chemical looping combustion”.
	The title and the abstract in this Qin et al. reference discuss the provision of a composition comprising iron oxide supported on magnesium oxide for promoting the oxidation of carbon monoxide into carbon 
	Thus, the discussed portions of this Qin et al. literature reference reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 7, 8, 11, 12, 13, 17 and 21.

Allowable Subject Matter
The Applicants’ claims 3-6, 9, 10, 14-16 and 18-20 have been allowed over this Wu Qin et al. literature reference titled “Theoretical study of oxidation-reduction reaction of Fe2O3 supported on MgO during chemical looping combustion” because the limitations described in these Applicants’ claims 3-6, 9, 10, 14-16 and 18-20 are not taught or suggested in this Wu Qin et al. literature reference titled “Theoretical study of oxidation-reduction reaction of Fe2O3 supported on MgO during chemical looping combustion” (or any of the other prior art of record).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0146302 A1; US 2017/0144104 A1; US 2015/0157979 A1; US 2013/0294991 A1; US 2013/0167840 A1 and U. S. Pat. 9,381,491 B2.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736